Exhibit (10) AA1.

July 31, 1998

Mr. Daniel Meek
(address intentionally omitted)

Dear Dan:

We would like to extend you an offer to be reemployed by Eastman Kodak Company
(Kodak) as Director, Worldwide Manufacturing Services Organization. This letter
outlines the compensation and benefits arrangements of your offer of
reemployment with Kodak.

1.     Position

Your position will be Director, Worldwide Manufacturing Services Organization,
initially reporting directly to Dick Bourns in his capacity as Director,
Worldwide Sensitized Goods Manufacturing.

Subject to approval by Kodak’s Board of Directors, you will be appointed a
corporate Vice President of Kodak upon the commencement of your reemployment. As
I believe you are aware, we have already had discussions with the Board
regarding your appointment.

You will be located in the Rochester, New York area.

2.     Reemployment Date

You will commence your reemployment with Kodak on or before August 31, 1998.

3.     Base Salary

Your base salary will be at the rate of $233,000 per year.

4.     Management Variable Compensation Plan

You will be eligible to participate in Kodak’s Management Variable Compensation
Plan (“MVCP”) with an annual target award of 50% of your base salary, making
your total targeted annual compensation $337,000. For 1998 plan year, you will
be paid at least your targeted annual compensation pro-rated based on the number
of months worked in 1998.

5.     Signing Bonus-Cash Award

Upon your reemployment by Kodak, we will pay you a gross cash hiring bonus of
$125,000. Payment of this amount will be made in two equal payments of $62,500.
The first payment will be paid within 30 days of your reemployment date. The
second and final payment will be made after you have completed 6 continuous
months of service with Kodak. Both payments will be made subject to withholding
for all applicable income and payroll taxes. In no event will any of this bonus
be “benefits bearing.” In other words, the amount will not be taken into account
or considered for any reasons for purposes of determining any company provided
benefits or compensation to which you may become eligible, including by way of
illustration and not by way of limitation, the wage dividend or any pension or
other retirement benefit.

You agree to repay to Kodak the total amount of the gross cash signing bonus if
within two years of your reemployment either (i) you voluntarily terminate your
employment with Kodak; or (ii) Kodak terminates your employment for “Prohibited
Conduct.” Such amount will be due immediately upon either: (i) your notification
to Kodak that you intend to terminate your employment; or (ii) Kodak’s
notification to you that your employment is being terminated for Prohibited
Conduct. As used in this letter agreement, the term “Prohibited Conduct” means
criminal conduct, an act of dishonesty, an act contrary to your duty of loyalty
to Kodak, or a violation of the terms of Kodak’s Business Conduct Guide or the
Eastman Kodak Company Employees’ Agreement.

--------------------------------------------------------------------------------

Mr. Daniel Meek
July 31, 1998

6.     Signing Bonus-Stock Option Award

Upon your reemployment, Kodak will propose that the Executive Compensation and
Development Committee of the Board (the “Compensation Committee”) grant to you
as a signing bonus, a one-time grant of 15,000 non-qualified stock options to
acquire Eastman Kodak Company Common Stock (NQSOs). The NQSOs will be issued to
you under the terms of the Eastman Kodak Company 1995 Omnibus Long-Term
Compensation Plan (the “Omnibus Plan”). The NQSOs will vest 33 1/3% on each of
the first three anniversaries of the date of grant. If your employment
terminates for any reason, other than a “Permitted Reason” as determined by the
CEO in the exercise of his sole discretion, during the one year period following
the date of grant, you will immediately forfeit all of the NQSOs. Thereafter, so
long as the NQSOs remain unvested, they will be subject to forfeiture in the
event of your termination of employment for any reason other than for death or
for “Disability” or an “Approved Reason,” as those terms are defined under the
terms of the Omnibus Plan. The NQSOs will be granted for a term of 10 years and
have an exercise price equal to the mean between the high and low at which
Eastman Kodak Company Common Stock trades on the New York Stock Exchange on the
later of the date the award is approved by the Compensation Committee or the
date of your reemployment. Article 18 of the Omnibus Plan describes the
treatment that is afforded to a participant’s stock option awards in the event
of a change in control.

7.     Signing Bonus-Restricted Stock Award

Upon your reemployment, Kodak will propose that the Compensation Committee grant
to you as a signing bonus, a one-time grant under the Omnibus Plan of 3,500
shares of restricted Kodak Common Stock. Thirty-three 1/3 percent (33 1/3%) of
such shares will vest upon the first anniversary of the date of their grant,
thirty-three 1/3 percent (33 1/3%) of such shares will vest upon the second
anniversary of the date of their grant and the balance (i.e., 33 1/3%) will vest
on the third anniversary. If your employment terminates for any reason, other
than a “Permitted Reason” as determined by the CEO in the exercise of his sole
discretion, during the one year period following the date of grant, you will
immediately forfeit all of the shares. Thereafter, so long as these share remain
unvested, they will be subject to forfeiture in the event of your termination of
employment for any reason other than for death or for “Disability” or an
“Approved Reason,” as those terms are defined under the terms of the Omnibus
Plan.

8.     Stock Option Program

Beginning with the annual grant for 1999, you will be eligible to participate in
our annual Stock Option Program under the Omnibus Plan. Grants are typically
made in the spring of each year. In the annual grant for 1998, which was made on
April 2, 1998, the target grant for an employee in your wage grade was 15,300
NQSOs. This number may be subject to change in the future. Furthermore,
individual awards under the program are wholly within the discretion of the
Compensation Committee, and, if made, are a function of a participant’s
attainment of established performance criteria which shall include business unit
performance as well as individual performance. Article 18 of the Omnibus Plan
describes the treatment that is afforded to a participant’s stock option awards
in the event of a change in control.

9.     KRIP

You will be eligible to participate in the Kodak Retirement Income Plan
(“KRIP”), Kodak’s pension plan, in accordance with the terms and conditions of
such plan as they may be amended from time to time. KRIP is funded entirely by
Kodak without any employee contributions. Your participation in KRIP is
automatic and recommences on your first day of reemployment.

Since you have not received a distribution of your Accrued Benefit under KRIP,
all of the Vesting Service, Total Service and Accrued Service credited to you
prior to your termination of employment in 1990 will be restored upon your
reemployment. Our records indicate that you presently have 17 years of Accrued
Service and 16 years and 11 months of Total Service.

Kodak also maintains two unfunded supplemental retirement plans, the Kodak
Excess Retirement Income Plan (“KERIP”) and the Kodak Unfunded Retirement Income
Plan (“KURIP”). KERIP is an excess benefit plan and is designed to provide
retirement benefits payable out of Kodak’s general assets where benefits cannot
be paid under KRIP because of the provisions of Section 415 of the Internal
Revenue Code of 1986, as amended (the “Code”). KURIP is designed to provide
retirement benefits payable out of Kodak’s general assets where benefits cannot
be paid under KRIP because of the compensation limitations of Section 401(a)(17)
of the Code and/or because deferred compensation is ignored in defining
compensation for purposes of calculating benefits under KRIP. You will be
eligible to participate in both KERIP and KURIP.

Page 2 of 11

--------------------------------------------------------------------------------

Mr. Daniel Meek
July 31, 1998

10.     Pension Benefits

A.       In General. Subject to the provisions of this Section 10, Kodak will
enhance the retirement benefits you may become entitled to under the Kodak
Retirement Income Plan (“KRIP”), the Kodak Unfunded Retirement Income Plan
(“KURIP”), and the Kodak Excess Retirement Income Plan (“KERIP”). The purpose of
this enhanced retirement benefit is to bridge the time period that you have not
been employed by Kodak by providing you with service under KRIP for the
approximately 8 year period commencing in May of 1990 and ending upon the date
of your reemployment by Kodak. More specifically, assuming you satisfy the
conditions of Section 10(B) below and subject to the offset provisions contained
in Section 10(E) below, Kodak agrees to pay you the retirement income benefit
you accrue under KRIP, KURIP and KERIP: (1) in accordance with the terms of
KRIP, KURIP and KERIP as in effect on the date of this letter agreement; and (2)
based on crediting you with an additional 8 years and 2 months of deemed service
under each of these plans. This crediting of deemed service shall apply for
purposes of establishing: (i) the total amount of “Accrued Service” used to
calculate your KRIP, KURIP and KERIP retirement benefits; and (ii) your “Total
Service” for purposes of determining the applicability of any early retirement
reduction factor contained in KRIP, KURIP and KERIP.     B. Continuous
Employment. In order to receive the enhanced retirement benefit described above,
you must remain continuously employed with Kodak during the 5 year period
commencing on the date of your reemployment. Except as provided in Section 10(C)
below, if your employment terminates for any reason, whether voluntarily or
involuntarily, prior to the fifth anniversary of your employment with Kodak, you
will not be entitled to receive any of the enhanced retirement benefits
described above.     C. Termination For Other Than Cause or Disability.
Notwithstanding Section 10(B) above, if during the 5 year period commencing on
the date of your reemployment, Kodak terminates your employment for other than
“Cause” or “Disability,” as those terms are defined in Section 12 below, you
will be entitled to the total amount of deemed service as set forth in A above.
    D. Payment. The amount of the enhanced retirement benefit, if any, payable
to you under this Section 10 will: (i) be paid in such form(s) as Kodak, in its
discretion, determines; (ii) be paid out of Kodak’s general assets, not under
KRIP; (iii) not be funded in any manner; (iv) be included in your gross income
as ordinary income, subject to all income and payroll tax withholding required
to be made under all applicable laws; and (v) not be grossed up or be given any
other special tax treatment by Kodak.     E. Offset. The amount of the
retirement income benefit, if any, provided to you under this Section 10 will be
offset by the following:     i.       KRIP, KURIP and KERIP. The retirement
income benefit payable to you under the terms of KRIP, KURIP and KERIP, and any
successor plan(s) thereto; and   ii. Prior Employer Plan. Any other retirement
benefit provided to you pursuant to the retirement plan or program of any
employer, other than Kodak.   For purposes of determining the amount of any
offset under this Section 10, the amount of any retirement benefit payable to
you under any plan shall be calculated pursuant to the same actuarial
assumptions that are used to calculate your KRIP benefit and assuming the same
frequency of payment, form of benefit and commencement date of payment as the
benefits payable to you under KRIP.   F. Employee Benefit Plan. To the extent
the terms of this letter constitute an “employee benefit plan” under Section
3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”), the
Senior Vice President, Eastman Kodak Company and Director, Human Resources shall
be the plan administrator of the plan. The plan administrator shall have total
and exclusive responsibility to control, operate, manage and administer the plan
in accordance with its terms and all the authority that may be necessary or
helpful to enable him/her to discharge his/her responsibilities with respect to
the plan. Without limiting the generality of the preceding sentence, the plan
administrator shall have the exclusive right to: interpret the plan, decide all
questions concerning eligibility for and the amount of benefits payable under
the plan, construe any ambiguous provision of the plan, correct any default,
supply any omission, reconcile any inconsistency, and decide all questions
arising in the administration, interpretation and application of the plan. The
plan administrator shall have full discretionary authority in all matters
related to the discharge of his/her responsibilities and the exercise of his/her
authority under the plan, including, without limitation, his/her construction of
the terms of the plan and his/her determination of eligibility for benefits
under the plan. It is the intent of the plan, as well as both parties hereto,
that the decisions of the plan administrator and his/her action with respect to
the plan shall be final and binding upon all persons having or claiming to have
any right or interest in or under the plan and that no such decision or actions
shall be modified upon judicial review unless such decision or action is proven
to be arbitrary or capricious.   G. Definition. Any defined term used in this
Section 10 or in Sections 9 and 11, other than those specifically defined
therein, shall have the same meaning for purposes of this document as that
ascribed to it under KRIP.

Page 3 of 11

--------------------------------------------------------------------------------

Mr. Daniel Meek
July 31, 1998

11.     Survivor Benefits

A.       Pre-Retirement Survivor Income Benefit   i.       In General. Kodak
agrees to supplement your Pre-Retirement Survivor Income Benefit
(“Pre-Retirement SIB”) coverage under KRIP, KURIP and KERIP. The amount of your
Pre-Retirement SIB coverage will be determined pursuant to Section 10.02(f) of
KRIP, as in effect on the date of this letter; except your “Accrued Benefit”
will be calculated by taking into account any deemed service credited to you
under Section 10 of this letter.   ii. Offset. The benefit calculated under
Section 11(A)(i) above will be offset by: (a) your Pre-Retirement SIB coverage
under KRIP, KURIP and KERIP, and any successor plan(s) thereto; and (b) any
pre-retirement survivor income benefit provided to you pursuant to the
retirement plan or program of any employer, other than Kodak.   B. Qualified
Pre-Retirement Survivor Annuity   i. In General. Kodak agrees to supplement your
Qualified Pre-Retirement Survivor Annuity coverage under KRIP, KURIP and KERIP.
The amount of your Qualified Pre-Retirement Survivor Annuity coverage will be
determined pursuant to Section 10.02(h) of KRIP, as in effect upon the date of
this letter; except, however, your “Accrued Benefit” will be calculated by
taking into account any deemed service credited to you under Section 10 of this
letter.   ii. Offset. The benefit calculated under Section 11(B)(ii) above will
be offset by: (a) your Qualified Pre-Retirement Survivor Annuity under KRIP,
KURIP and KERIP, and any successor plan(s) thereto: and (b) any pre-retirement
survivor income benefit provided to you pursuant to the retirement plan or
program of any employer, other than Kodak.

Page 4 of 11

--------------------------------------------------------------------------------

Mr. Daniel Meek
July 31, 1998

12.     Severance Benefits

A.       In General. If prior to the fifth anniversary of the date of your
reemployment, Kodak terminates your employment for reasons other than “Cause” or
“Disability,” as those terms are defined below, Kodak will pay you, subject to
your satisfaction of the terms of this Section 12, the benefits described in
this Section 12.   B. Severance Allowance. Kodak will pay you a severance
allowance equal to two (2) times your then-current annual base salary plus your
then-current target annual incentive award under MVCP. The severance allowance
will be paid in equal consecutive bi-monthly payments over the two (2) year
period commencing on the date of your termination of employment.   This
severance allowance shall be paid to you in lieu of any other severance benefit,
payment or allowance that you would otherwise be eligible for, except any
benefits payable to you under Kodak’s Termination Allowance Plan (“TAP”) or any
successor plan thereto. To the extent, however, you are eligible for a severance
benefit under TAP (or any successor plan), the severance allowance payable to
you under this Section 12(B) will be reduced by the amount of such severance
benefit. In no event shall any of this severance allowance be “benefits
bearing.” Kodak shall withhold from the severance allowance all income, payroll
and employment taxes required by applicable law or regulation to be withheld.  
C. Retraining Allowance. You will be eligible for a retraining allowance benefit
of up to $5,000. To the extent this benefit cannot be provided under the term of
TAP, it will be provided to you in the same manner, and on the same terms and
conditions, as if you were eligible to receive a retraining allowance benefit
pursuant to Article 7 of TAP. All retraining allowance benefits will be subject
to all income, payroll and employment tax withholdings required by applicable
law or regulation to be withheld.   D. Outplacement Services. You will be
eligible for outplacement services. To the extent this benefit cannot be
provided under the terms of TAP, it will be provided to you in the same manner,
and on the same terms and conditions, as if you were eligible for “Outplacement
Services” pursuant to Article 8 of TAP.   E. Continuation of Existing Health,
Dental and Life Insurance Coverages. Your existing elections under the Kodak
Medical Assistance Plan (“Kmed”), the Kodak Dental Assistance Plan (“Kdent”) and
the Kodak Life Insurance Plan (“KLife”) will be continued, and fully paid by
Kodak, until the last day of the fourth month immediately following the month of
your termination of employment.   F. Stock Options. Kodak management will
recommend to the CEO that your termination of employment be for a “Permitted
Reason” for purposes of any non- qualified stock options held by you on the date
of your termination of employment. Your termination of employment will be an
“Approved Reason” for purposes of any non-qualified stock options held by you on
the date of your termination of employment.


Page 5 of 11

--------------------------------------------------------------------------------

Mr. Daniel Meek
July 31, 1998


G.       Restricted Stock Award. In the event your termination of employment
occurs within the one year period beginning on the date of grant of the
restricted stock award described in Section 7 above, Kodak management will
recommend to the CEO that your termination of employment be for a “permitted
reason” for purposes of such restricted stock. Should your termination of
employment occur after such one year period, it will be for an “Approved Reason”
for purposes of such restricted stock.   H. Wage Dividend. To the extent you are
eligible for a Wage Dividend for the Performance Period in which your
termination of employment occurs, any Wage Dividend earned by you will be based
on your participating compensation for such period. If earned, the Wage Dividend
will be paid in cash, subject to withholding for all applicable income and
payroll taxes, at the same time that other participants of the Plan receive
their awards.   I. Management Variable Compensation Plan. To the extent you are
eligible for an award under the Management Variable Compensation Plan (“MVCP”)
for the Performance Period in which termination of employment occurs, any MVCP
award earned by you for such period will be pro-rated based upon your length of
service during the performance period. If earned, the MVCP award will be paid,
subject to withholding for all applicable income and payroll taxes, at the same
time that other participants of the Plan receive their awards.     You hereby
acknowledge and agree that Kodak’s determination with regard to size and payment
of any MVCP award for such Performance Period will be final and binding upon
you, and any other person having or claiming to have any right or interest on
your behalf in or under the plan, and that the failure of Kodak to award you a
MVCP award for such Performance Period will not give rise to any claim against
Kodak or its directors, officers or employees.   J. Breach. In the event you
breach any of the terms of the Eastman Kodak Company Employees’ Agreement
described in Section 21 below or the Agreement, Waiver and Release described in
Section 12(K) below, in addition to and not in lieu of, any other remedies that
Kodak may pursue against you, no further payments will be made to your pursuant
to this Section, you agree to immediately repay to Kodak all moneys previously
paid to you pursuant to this Section, and you will immediately forfeit the
non-qualified stock options referred to in Section 12 (F) above and the
restricted stock referred to in Section 12 (G) above.   K. Agreement, Waiver and
Release. In order to receive the benefits described in this Section 12, you must
execute immediately prior to your termination of employment a waiver, general
release and covenant not to sue in favor of Kodak (the “Agreement, Waiver and
Release”), in a form satisfactory to the Senior Vice President and Director,
Human Resources, of Kodak.

Page 6 of 11

--------------------------------------------------------------------------------

Mr. Daniel Meek
July 31, 1998


L.       Cause. For purposes of this letter, “Cause” shall mean:   i       your
willful failure (for a period of at least 30 calendar days following delivery to
you of a written notification from your supervisor informing you of your
performance deficiencies) or your continued non-willful failure (for a period of
at least 90 calendar days following delivery to you of a written notification
from your supervisor informing you of your performance deficiencies) to perform
your regularly assigned duties or the specific and reasonable directives of your
supervisor; or   ii your willful or negligent failure to follow a lawful written
directive of Kodak’s Chief Operating Office or of your supervisor; or   iii your
willful violation of any material rule, regulation, or policy that may be
established from time to time for the conduct of the Kodak’s business; or   iv
your unlawful possession, use or sale of narcotics or other controlled
substances, or performing job duties while illegally used controlled substances
are present in your system; or   v any willful act of omission or commission by
you in the scope of our employment (a) which results in the assessment of a
civil or criminal penalty against you or Kodak, or (b) which in the reasonable
judgment of your supervisor could result in a material violation of any foreign
or U.S. federal, state or local law or regulation having the force of law; or  
vi your conviction of or plea of guilty or no contest to any crime involving
moral turpitude; or   vii any misrepresentation of a material fact to, or
concealment of a material fact from, your supervisor or any other person in
Kodak to whom you have a reporting relationship in any capacity; or   viii your
breach of Kodak’s Business Conduct Guide or the Eastman Kodak Company Employees’
Agreement.   M. Disability. For purposes of this letter, the term “Disability”
means disability under the terms of the Kodak Long-Term Disability Plan.

Page 7 of 11

--------------------------------------------------------------------------------

Mr. Daniel Meek
July 31, 1998

13.     Wage Dividend Plan

You will be eligible to participate in Kodak’s Wage Dividend Plan. If any award
is earned for 1998, it will be paid in March 1999, and pro-rated based upon your
1998 participating earnings. Awards earned under the Wage Dividend Plan by
management level employees are paid in the form of stock options to acquire
Eastman Kodak Company Common Stock pursuant to the terms of the Wage Dividend
Plan.

14.     Vacation

You will be entitled to six (6) weeks vacation per calendar year, beginning in
1999, with three (3) weeks in 1998.

15.     Benefits

You will be eligible to participate immediately in Kodak’s Flexible Benefits
Plan, which includes health and dental coverage, long-term disability coverage,
group life insurance and eligibility for long-term care insurance. In addition,
you will be able to participate in Kodak’s Short-Term Disability Plan and will
be eligible for up to 52 weeks of benefits under the terms of such plan.

Our executives also qualify for company-paid coverage of $5 million of personal
umbrella liability insurance (“PULI”).

In addition, you will be eligible to participate in the 1982 Eastman Kodak
Company Executive Deferred Compensation Plan (“EDCP”). This is a
non-qualified/unfunded plan in which you may elect to defer a portion of your
base salary and MVCP award. You may enroll within the first ten (10) business
days after joining Kodak or in the Fall 1997 enrollment period for 1998.

Immediately upon your reemployment, you will also be eligible to participate in
the Eastman Kodak Employees’ Savings and Investment Plan (“SIP”). You will be
eligible to make rollover deferrals to SIP from other qualified plans within two
years from the date of your hire.

Our executives are provided with individual financial counseling services
through one of three companies. You will be immediately eligible for this
benefit.

For purposes of any termination allowance benefit that you may become entitled
to under the terms of TAP, you will be treated as having 8 years and 2 months of
deemed service in addition to your actual service. To the extent this additional
deemed service produces a benefit which cannot be paid under the terms of TAP,
it will be paid outside of TAP on the same terms and conditions as if it were
payable under TAP.

16.     Relocation Benefits

You will be eligible to participate in the Company’s Enhanced New Hire
Relocation Program. Your relocation expenses to Rochester within two years of
your reemployment date will be eligible for coverage under the program. One of
the features of the Program is a Mortgage Interest Subsidy (“MIS”) whereby Kodak
will protect you for two (2) years if your new first mortgage interest rate is
at least 1% higher than the rate on your existing first mortgage. The MIS will
be calculated based on the difference, if any, between, (x) the rate of your new
first mortgage, and (y) the rate of your existing first mortgage plus one
percent. MIS is paid annually in the form of a lump sum payment subject to all
applicable income and payroll tax withholdings.

17.     Temporary Housing/Commuting Expenses

To assist you in finding a permanent residence in the Rochester, New York area,
Kodak agrees to reimburse you for your temporary housing expenses. In addition,
Kodak agrees to reimburse you for the expenses you incur in commuting back and
forth between Rochester and Boston. More specifically, for up to a twenty four
(24) month period commencing on your reemployment date, Kodak agrees to
reimburse you for your temporary housing expenses to a maximum dollar amount of
$1,500 per month and in addition, reasonable commuting expenses between
Rochester, New York and Hopkington, Massachusetts. These expenses must be
incurred for temporary housing in the Rochester, New York area and/or for your
traveling expenses between Rochester and Hopkington. In order to be eligible for
reimbursement, any air travel expenses you incur must be coach class. Proper
documentation of these expenses will be required in accordance with the terms of
Kodak’s relocation program. To the extent you are subject to Federal or state
income tax on these expense reimbursements, Kodak will “gross-up” the
reimbursements so that after such taxes are incurred by you, you shall receive a
net payment equal to the amount of the expense.

Page 8 of 11

--------------------------------------------------------------------------------

Mr. Daniel Meek
July 31, 1998

18.     Confidential Information

It is important that the relationship between you and Kodak be established at
the outset so as to enable you to properly safeguard confidential information,
which you may have acquired from your previous employer(s). “Confidential
Information” is defined as information proprietary to a previous employer which
is generally secret, and which you learned while employed with that employer.

By accepting this conditional offer, you represent to Kodak that your
obligations regarding the Confidential Information will not impede your ability
to perform the duties and responsibilities required by virtue of your position
with Kodak. You further represent that the performance of these duties and
responsibilities will not violate any agreement between you and any other
person, firm, entity or organization or violate any Federal, state or local law,
executive order or regulation.

During your reemployment with Kodak, we would expect that you will keep in mind
the Confidential Information and inform us if you believe that any duties or
responsibilities to which you are assigned will involve its use or disclosure. I
am available at any time to discuss questions which might arise in this regard.
All such discussions you may have with me or anyone at Kodak in this regard
should refer to the Confidential Information only in general terms so as to
avoid disclosure of the information you believe to be confidential.

19.     No Conflicts of Interest

By signing this letter, you represent that you are not subject to any
restrictions, particularly, but without limitation, in connection with any
previous employment, which now or hereafter prevent you from entering into and
performing your obligations under this letter or which materially and adversely
affect (or may in the future, so far as you can reasonably foresee, materially
affect), your rights to participate in the affairs of Kodak.

20.     Employment Preconditions

This conditional offer of reemployment is subject to the following conditions
and may be withdrawn by Kodak due to your inability to satisfy any one or more
of these conditions. By signing this letter, you agree and acknowledge that
Kodak may perform the activities contemplated below in order to verify the
stated conditions.

A.       Physical Exam and Drug Test. You are required to complete a physical
examination and drug screen before this offer becomes final. This will be at
Kodak’s expense. This offer is contingent upon a negative drug screen urinalysis
test result. Additional information will be sent to you under separate cover
from our Medical Department.   B. INS. All employers are now required by Federal
law to verify identity and authorization to work for all prospective employees.
Enclosed is an Immigration and Naturalization Service I-9 form that outlines the
details of these requirements. Inability to comply with these requirements will
cause rescission of this conditional offer.   C. Check of Past Employment,
Education, Credit History, etc. Kodak will conduct a check of your past
employment, education, credit history and criminal convictions records. This
offer is contingent upon such check being acceptable to Kodak. Informed
Directions International of 110 15th Street NE, Canton, Ohio 44714, has been
engaged by Kodak to conduct this check. Enclosed is a disclosure letter required
by Federal Law concerning our request to obtain a copy of your credit report.
You will also find enclosed a consent form authorizing Kodak to obtain such
credit report. Please sign and date the consent form and enclose it along with
this letter.

Page 9 of 11

--------------------------------------------------------------------------------

Mr. Daniel Meek
July 31, 1998

21.     Employee’s Agreement

Attached is a copy of the Kodak Employees’ Agreement, which you must sign and
return to Dick Bourns upon your acceptance of this conditional offer.

22.     Miscellaneous

By accepting this conditional offer of reemployment, you agree and acknowledge
that this letter contains the entire understanding between Kodak and yourself
with respect to your reemployment and supersedes all previous written or oral
negotiations, commitments, and agreements with respect to such subject matter.

You are expected to devote your best efforts and all of your business time to
the affairs of Kodak. You may, however, engage in any charitable, civic and
community activities, provided, however, such activity(ies) do not materially
interfere with your duties and responsibilities.

Please also keep in mind that, regardless of any provision contained in this
letter to the contrary, your employment at Kodak is “at will.” That is, you will
be free to terminate your employment at any time, for any reason, and Kodak is
free to do the same.

You agree to keep the existence of this letter confidential except that you may
review it with your financial advisor, attorney and/or spouse and with me or my
designee.

If any portion of this letter is deemed to be void or unenforceable by a court
of competent jurisdiction, the remaining portions will remain in full force and
effect to the maximum extent allowed by law. The parties intend and desire that
each portion of this letter be given the maximum possible effect by law.

You agree that except as prohibited by law, your repayment obligations to Kodak
under Section 5 above may be satisfied by Kodak, at its option and without prior
notice to you, by its set-off against any amounts payable by Kodak to you at the
time of your termination of employment for or on account of any reason including
compensation or severance benefits. Kodak will advise you of any set-off
effected under this paragraph. This paragraph shall be without prejudice and in
addition to any right of set-off, combination of accounts, lien or other right
to which Kodak is at any time otherwise entitled (whether by operation of law,
contract or otherwise).

This letter, and its interpretation and application, will be governed and
controlled by the laws of the State of New York.

Page 10 of 11

--------------------------------------------------------------------------------

Mr. Daniel Meek
July 31, 1998

***

Please respond to this conditional offer of reemployment prior to August 7,
1998. If you find the conditional offer acceptable, please acknowledge this by
signing your name on the signature line provided below and returning the signed
original of this letter, along with the executed copy of the enclosed Employees’
Agreement and the signed consent form authorizing Kodak to obtain a copy of your
credit report, directly to Dick Bourns.

Please feel free to contact Dick Bourns at (716) 724-7550 or me at (716)
724-4573 if you have any questions.

Sincerely,

   

Michael P. Morley

MPM:llh
Enclosures

cc: Richard T. Bourns

Signature         
_________________________                                               
Date     _______________________
                           Daniel Meek

Social Security No.                  _____________________

Birthdate                                   _____________________

Page 11 of 11

--------------------------------------------------------------------------------